Title: To Thomas Jefferson from Brizard, 26 November 1787
From: Brizard, Gabriel, Abbé
To: Jefferson, Thomas



Monsieur
Paris le 26. 9bre. 1787.

Voici L’Eloge d’un ami de la Liberté, d’un Deffenseur des Moeurs et de la Vertu, d’un Excellent Citoyen qui n’est point inconnu dans le Nouveau Monde, dont Vous êtes le digne representant; c’est à ce Titre que J’ose vous en offrir L’Hommage. J’espere que dans ce que J’ai dit de L’ouvrage de Mabli sur Les Etats Unis vous ne verrez que mon admiration pour ceux qui ont fondé La Liberté de L’Amérique, mon respect pour les Hommes qui L’ont eclairée et mon amour pour La Verité, qui peut se faire Illusion, mais qui ne peut jamais deplaire au Sage Ministre D’un Peuple Libre.
Je suis avec respect Monsieur Votre très humble et très Obéissant serviteur,

Brizard


Messieurs les Abbés de Chalut et Arnoux me chargent de vous faire leurs Complimens.

